OFFICEOFTHEATTORNEYGENERALOFTEXAS
                               AUSTIN




Honorable E. A. PFatson
County Attorney
Crosby County
Crosbyton,   Texas
Dear Sir:




                                                  paying salary rbr
                                                 ive aonMu3 where not’
                                                budget for 1930.
                                                oontainad   in your letter

                                                f Crosby County
                                                ration Agent be-
                                        pay herra salary of $50..
                                        ing 2fionths or x9591*
                                     out in your latter that no pro-
                                     at of acth Agent, nor were any
                                               the year 1999.
                          Roviaed   Civil   Statutes   of 1925,   a8 .md-

                         sioner*s Oourt of.any @o&y at thi8
                         zed to."eatabliah     and ooadaot ao-+Mra-
       tire demonstration work in dgrioultuse        and Hema W&n@-
       mios in oo-operation    with the Agrioulttiel      and Mqqhan-
     'ioal College of Tefas, upon euoh ta?sr and 6Wti%tOZt..
       ae may be agreed upon'by the Commissionerst qoqt          and
       the Agents of the Agr%cultural and Xeohan$oa~ C~lle&~
       of l!er.ae; and may emploT 8nb@~means, and spay appro-
       priate and expend auoh aam6 pi,aaoney ae'iay be ~nae-
       easary to effsotlvely     establrlttih and oarry on auoh de-
       monstration work in AgrfetiLtmrs and Hema E~W~QSIOS ia
       that, respaotive    oouati61B.~
Eonorabh   B. A.   Watron,   Paga   8




           The ertlnent   provirlonr     oontrollln    your question,
and set forth PII Artfola 689a-11,      Revised CIv f 1 Statuter,  pro@
rldez t
            ”     . When the budget  has been finally   ape
     provad*b; the Commis#lonsrr* Court, the budget, as
     approved by the oourt shall be illad with the Clerk
     O? the County Court, and taxes levisd      only fn ao-
     oordanoa~ thersrlth,   and no expenditure   of the fundo
     of the oounty shall thereafter     be made sxoept In
     strlot   oomplianoe with ths budget as adopted by the
     Court.    Eroe t that emergenoy eapsndltures,     In ease
     of grave pub Plo nedsarity,    to meet unusual and un-
     foreseen oondltlom     whioh oould not, by reasonably
     diligent   thought and attention,   have been Inoludsd
     in the original    budget, may from time to time ba
     authorized    by tha Court as amendments to the orlg-
     Inal budget, . . .II
           Tha above statute authorizes      the Commlsslonsrs’ Court
o? any oounty to establish    and oonduot oooperatlve      de!nonatratIon
work in Home Eoonomioe in oooperation      with the Agrioultural      and
Yeohanloal Collage of Texar , nooordlng to terms and oondltlone
as may be agreed upon between suoh agenoles.          In order to ocmplp
with the provision8   of tha budget law, the above provisions         of
Artlole  b89a-11 would oontrol.    B Ing a question of fact, all
fsots and olroumstanoes    Sould har ! ly be plaoed betore this de-
partment In a matter of thin kind suffloiant         for u6 to pass upon
the Question of whether or not an emergsnoy expenditure would bs
authorized or that the situation     oonstitutes     a oass of~great pub-
110 neoessity.    Suoh questions  are by the stetute to be paaeed
upon by the CommiEaionere’ Court,      and ‘*:a think properly so.
             It is, therefore,    the opinion of this depart-rent that
it  is wlthln the disoretion      of the Comalaaloners’ Court under
Atiiole   b89a-11 to determine whether or not a situation,       as would
sutbrrize an amendment ot the budget to allow the employment and
a ralarp of a County Home Demonstration Agent, oonetitutsa          a
oasa of grave pub110 neoeseity       authorizing   emergenoy expenditures.
Tha employment oan only bs made by aruend*,ent to the bud.Zet as an
*emerEenoy expenditure”,       and suoh expenditure must be predioated
upon iaots oonstltutlng      It a ease of “grave publio neossalty     to
raet unusual and’ unforeseen ocndltlone        whioh oould not, by reason-
*!bly diligent    thought and attention,    have been included In the
Honorable   E. A. Watson,   Page 3


orlgin&l budget.’     If raots rurceptlble    of auoh Interpretation
are  determined   by the  Commissioners’   Court to exist.   oonstitut-
lw   the  appointment   a matter of *grave   pub110 neoesilty’
                                                             ,      etc.,
the employment will be authorized by amendment to the budget.
                                                Y&m    very truly